Citation Nr: 0700877	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-43 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial increased (compensable) rating for 
bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1966 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  

In October 2004, the RO granted the claim of entitlement to 
service connection for bilateral sensorineural hearing loss 
and assigned an initial noncompensable rating, effective July 
2004.  The veteran properly appealed the initial 
noncompensable rating assigned.  Because the claim on appeal 
involves a request for a higher evaluation following the 
grant of service connection, the Board characterized the 
claim in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  

The RO also granted the claim of entitlement to service 
connection for tinnitus and assigned a 10 percent disability 
rating, effective July 2004; service connection was denied 
for drug/alcohol abuse and the veteran was denied entitlement 
to nonservice-connected pension.  The aforementioned issues 
are not, however, currently on appeal before the Board, as 
the veteran's Notice of Disagreement only pertains to 
bilateral sensorineural hearing loss.  

A review of the claims file shows that the veteran requested 
an RO hearing.  The veteran was notified of the scheduled 
hearings by correspondence dated in December 2004 and March 
2005.  The RO's June 2005 deferred rating decision states 
that the veteran failed to report for the two scheduled 
hearings.  Therefore, there is no additional development 
required with respect to affording the veteran an opportunity 
to present personal testimony during the appeal period.  


FINDINGS OF FACT

The evidence of record shows that the veteran's hearing 
impairment is equivalent to a numeric designation of I for 
the right ear and a numeric designation of I for the left 
ear.  


CONCLUSION OF LAW

The schedular criteria for entitlement to an initial 
(compensable) rating for bilateral sensorineural hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board notes that the United States Court of Appeals for 
Veteran's Claims (the Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
be provided "at the time" of, or "immediately after," the 
VA's receipt of a complete or substantially complete 
application for VA-administered benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  This was 
accomplished as it pertained to the veteran's claim of 
service connection by way of a July 2004 notice letter.  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
timing notification requirements listed in 38 C.F.R. § 3.159 
should include all downstream issues of the claim.  (i.e., 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess.  

In the July 2004 pre-rating notice letter the RO advised the 
veteran of VA's responsibilities to notify and assist the 
veteran in the claim, and what was required to prove the 
claim of entitlement to service connection.  Following the 
July 2004 notice letter, the RO awarded service connection 
for bilateral sensorineural hearing loss.  At that time, the 
RO assigned a disability rating and an effective date.  As 
set forth in Dingess, "[i]n cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated-it has 
been proven."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Court further held in Dingess that when a claim has been 
proven, the purpose of section 5103(a) has been satisfied and 
notice under its provision is no longer applicable.  Because 
the veteran's claim of entitlement to service connection for 
bilateral sensorineural hearing loss has been granted, i.e., 
proven, and he was assigned an initial disability rating and 
an initial effective date, section 5103(a) notice is no 
longer applicable.  

In view of the foregoing, even if there was a notice error 
with respect to the duty to notify that occurred prior to the 
award of service connection and the assignment of the initial 
disability rating and effective date, because the claim has 
already been proven and the purpose of section 5103(a) has 
been satisfied, that error was nonprejudicial.  

The Board finds that all notification and development action 
needed to render a fair decision on the claim for an initial 
compensable rating for bilateral sensorineural hearing loss 
has been accomplished.  Furthermore, the Board observes that 
after the veteran filed his Notice of Disagreement, he was 
informed of what was needed to substantiate his claim for a 
higher rating by way of the December 2004 Statement of the 
Case.  

As for VA's duty to assist the veteran, the record reflects 
that the veteran's service medical records, VA medical 
treatment records, and the August 2004 VA audiologic 
examination report have been obtained and associated with the 
claims file.  The veteran has not identified any other 
obtainable medical records or evidence pertinent to the 
claim.  The Board is similarly unaware of any outstanding 
obtainable evidence.  Therefore, the Board is satisfied that 
the VA has complied with the duty to assist requirements.  

II.  Analysis

Entitlement to an Initial Increased (compensable) Rating for 
Bilateral Sensorineural Hearing Loss

The RO awarded service connection for bilateral sensorineural 
hearing loss and assigned a noncompensable rating, effective 
July 2004.  

This appeal stems from the assignment of an initial rating 
from the grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999) (Distinguishing between a veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection, and a claim for an increased 
rating for a service-connected condition.  In the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2006).  

Evaluations for hearing loss range from noncompensable to 100 
percent, based on organic impairment of hearing acuity as 
noted by the results of controlled speech discrimination 
tests, together with the average hearing threshold levels as 
measured by pure tone audiometric tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second, or Hertz.  
To evaluate the degree of disability from defective hearing, 
the Rating Schedule establishes 11 auditory acuity levels, 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  See 38 C.F.R. § 4.85 (2006).  

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone 
audiometric test.  See 38 C.F.R. § 4.85(a) (2006).  

The veteran underwent VA audiologic examination in August 
2004.  This is the only audiologic examination of record.  
The August 2004 VA puretone thresholds, in decibels, were as 
follows:


HERTZ

1000
2000
3000
4000
Avg.
RIGHT
25
30
40
60
39
LEFT
15
20
40
50
31







The Maryland CNC speech recognition score was 100 percent for 
the right ear, and 94 percent for the left ear.  The 
impression states that the veteran is diagnosed as bilateral 
sensorineural hearing loss.  He had excellent speech 
discrimination scores in both ears.  

Associated with the claims file are VA outpatient medical 
treatment records, dated from April 2004 to July 2004.  These 
records do not include audiometric findings.  

In view of the foregoing, the Board determines that the 
veteran's sensorineural bilateral hearing loss does not meet 
the criteria for the next higher (compensable) rating of 10 
percent.  The results of the August 2004 VA audiologic 
examination are equivalent to a numeric designation of I for 
the right ear and a numeric designation of I for the left 
ear.  A noncompensable evaluation is warranted when these 
values are applied to Table VII.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).  

Under 38 C.F.R. § 4.86 the use of Table VIA is required when 
the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz 
(Hz) is 55 decibels or more, or when the pure tone threshold 
is 30 decibels or less at 1000 Hz, and 70 decibels or more at 
2000 Hz.  The rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
This regulation, however, is not applicable to the veteran's 
claim, as the audiologic findings do not meet the required 
pure tone thresholds.  See 38 C.F.R. § 4.86, Table VI (2006).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to an increased (compensable) rating for 
bilateral sensorineural hearing loss.  38 U.S.C.A. § 1110 
(West 2002).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the claim is 
denied.  


ORDER

Entitlement to an initial increased (compensable) rating for 
bilateral sensorineural hearing loss is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


